Name: Regulation (EEC) No 1039/71 of the Commission of 24 May 1971 on determining the origin of certain woven textile products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 274 Official Journal of the European Communities 25.5.71 No L 113/13Official Journal of the European Communities REGULATION (EEC) No 1039/71 OF THE COMMISSION of 24 May 1971 on determining the origin of certain woven textile products THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation (EEC) No 802/68 1 of 27 June 1968 on the common definition of the concept of the origin of goods, and in particular Article 14 thereof; Whereas Article 5 of that Regulation provides that a product in the production of which two or more countries were concerned shall be regarded as originating in the country in which the last substantial process or operation that is economically justified was performed having been carried out in an undertaking equipped for the purpose and resulting in the manufacture of a new product or representing an important stage of manufacture ; Whereas woven textile fabrics, woven pile fabrics , felt, bonded fibre fabrics and knitted* or crocheted 'fabrics made from any kind of textile materials may undergo different forms of handling having regard to the use to be made of them, particulary for clothing, furnishing or the production of textile articles ; Whereas some of these forms of handling, which are generally necessary ' because of the use to which products undergoing them are put, produce a considerable change in the characteristics ol those products ; whereas, moreover, in view of the relative importance of such handling in the making of the products in question, each of these forms of handling may be considered as a substantial process or operation that either in itself or under certain conditions satisfies the criteria set out in Article 5 of Regulation (EEC) No 802/68, thereby conferring on the woven textile fabrics, woven pile fabrics, felt, bonded fibre fabrics and knitted or- crocheted fabrics that undergo such handling the origin of the Community or of the country in which it took place ; Whereas this is in the case with printing, dyeing where accompanied by any finishing operation which has the effect of making the dyed product directly usable, and impregnation and coating when such treatment leads ipso facto to the manufacture of new products falling within certain headings of the Common Customs Tariff; whereas this should also be the case when such treatment, although of equal importance, does not entail the classification, under another tariff heading, of the products to which it is applied ; whereas such is the case in respect of felts or bonded fibre fabrics which have undergone visible impregnation or coating; Whereas embroidery also confers on those textile fabrics the origin of the Community or of the country in which it was carried out when it leads to the manufacture of a new product or represents an important stage of manufacture, that condition being considered satisfied when the embroidered area represents at least 5% of the total area of the finished product ; Whereas apart from the above forms of handling, the woven textiles , woven pile fabrics, bonded fibre fabrics and knitted or crocheted fabrics may undergo only bleaching or finishing operations, such as dressing, calendering, drying, steaming, burling, etc ; whereas the only purpose of those operations is normally to give the products concerned a particular form of presentation, appearance or property with a view to marketing them; whereas , therefore, they cannot be considered, either individually or jointly, as substantial processes or operations within ' the meaning of Article 5 of Regulation (EEC) No 802/68 ; Whereas certain ready-made woven textile articles , such as handkerchiefs and shawls, household linen, tarpaulins and sacks and bags of a kind used for the packing of goods are usually manufactured by simple operations which could not, either individually or together, be taken to constitute a substantial process or operation that would confer on these articles the origin of the Community or of the country where these operations took place ; whereas, however, this is not the case where the manufacture of the articles inOJ No L 148, 28.6.1968, p . 1 . Official Journal of the European Communities 275 Article 2question includes embroidery work resulting in an embroidered area which represents at least 5% of the total area ; Whereas the provisions of this Regulation are in accordance with the Opinion of the Committee on Origin ; 1 . The simple manufacturing operations under ­ gone by the textile articles listed below shall not confer on the latter the origin of the Community or of the country where those operations took place. HAS ADOPTED THIS REGULATION: Article 1 CCT heading No Description 61.05 Handkerchiefs 61.06 Shawls, scarves, mufflers, mantillas, veils and the like 62.01 Travelling rugs and blankets 62.02 Bed linen, table linen, toilet linen and kitchen linen ; curtains and other furnish ­ ing articles 62.03 Sacks and bags, of a kind used for the packing of goods ex 62.04 Tarpaulins , awnings and sunblinds ex 62.05 Floor cloths , dish cloths, dusters and other similar articles simply made up 1 . Woven textile fabrics, woven pile fabrics, felt, bonded fibre fabrics and knitted or crocheted fabrics made from any kind of textile materials falling within Section XI of the Common Customs Tariff, which have undergone one of the operations listed below shall be considered as originating in the Community or in the country in which such operation took place ; ( a) printing; Simple making-up operations comprise operations of cutting, hemming, rolling, trimming, fringing, thread pulling, assembly by sewing, sticking or otherwise, as well as the attachment of accessory articles such as straps, bands, cords, rings and eyelets . 2 . When the articles described in paragraph 1 have been embroidered they shall be considered as originating in the Community or in the country in which the embroidery was done if the embroidered area represents at least 5% of the total area. (b ) dyeing, if it is accompanied by any finishing operation which has the effect of rendering the dyed product directly usable; (c) impregnation or coating, if that operation results in the manufacture of products falling within any of the headings Nos 59.07 to 59.12 and ex 60.06 of the Common Customs Tariff or, when such operation is carried out on felt or bonded fabrics falling respectively within headings Nos ex 59.02 and ex 59.03 of the Common Customs Tariff, if it is a visible operation, with the understanding that impregnation carried out simply for binding purpose at the time of manufacture of the bonded fibre fabrics is not taken into consideration . (d) embroidery, if the embroidered area represents at least 5% of the total area of the embroidered product. 2 . Bleaching operations and all finishing operations, performed severally or jointly on the woven textile fabrics, woven pile fabrics, felt, bonded fibre fabrics and knitted or crocheted fabrics referred to in paragraph 1, shall not confer on those products the origin of the Community or of the country where those operations took place. Article 3 For the purpose of Articles 1 ( 1 ) (d ) and 2 (2), 'embroidered area' shall mean the. smallest rectangle, whether or not wholly embroidered, which contains the embroidery and of which the limits are constituted by the extremities of the embroidery patterns taken as a whole. Article 4 This Regulation shall enter into force on 1 June 1971 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 May 1971 . For the Commission The President Franco M. MALFATTI